                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


DUANE E. WAHL,

                           Petitioner,

          v.                                    CASE NO. 19-3084-SAC

DAN SCHNURR,


                           Respondent.


                         MEMORANDUM AND ORDER



      This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. On May 24, 2019, the Court issued a

Notice and Order to Show Cause (NOSC) directing Petitioner to show

cause why this matter should not be dismissed due to his failure to

commence this action within the one-year limitation period. (Doc.

3.)

      The NOSC explained that the one-year limitation period under

28 U.S.C.§ 2244(d)(1) began to run on December 24, 1010, when
Petitioner’s time for filing a direct appeal had expired. The

limitation period then ran until Petitioner submitted his post-

conviction K.S.A. 60-1507 motion on or about December 20, 2011,

with approximately 4 days remaining in the one-year limitation

period. The limitation period resumed running on February 27, 2018,

the day after the Kansas Supreme Court denied review, and expired

on approximately March 2, 2018. Because Petitioner did not file his
federal habeas petition until May 2, 2019, this action is not timely

and is subject to dismissal unless Petitioner can establish grounds

for equitable tolling.
     In his response to the NOSC, Petitioner explained that his 60-

1507 appellate counsel did not inform him that the Kansas Supreme

Court denied review until January 22, 2019. (Doc. 4, p. 2; Doc. 4-

1.) Petitioner asserts that this failure to timely notify him was

egregious behavior that warrants equitable tolling. (Doc. 4, p. 2.)

He further asserts that he filed his petition as soon as possible

thereafter but was hindered because he has no legal training and

has only limited access to a law library. Id.

     The one-year limitation for filing a habeas corpus action may

be equitably tolled if the petitioner establishes (1) that he

pursued his rights diligently, and (2) that some extraordinary

circumstance prevented him from timely filing. Holland v. Florida,

560 U.S. 631, 645 (2007). Such equitable tolling, however, is “a

rare remedy to be applied in unusual circumstances.” Al-Yousif v.

Trani, 779 F.3d 1173, 1179 (10th Cir. 2015) (quoting                      Yang v.

Archuleta, 525 F.3d 925, 929 (10th Cir. 2008)).

     In this matter, Petitioner’s response to the NOSC focused

solely on the time that elapsed after the Kansas Supreme Court
denied    review.   As   stated   in    the   NOSC,   however,     most   of    the

limitation period ran before Petitioner filed his 60-1507 motion.

Even if the Court discounts the time between the Kansas Supreme

Court’s   denial    of   review   and   the   date    on   which   Petitioner’s

appellate 1507 counsel finally informed him of that denial, the

one-year limitation period to file the present petition would have

expired on approximately January 26, 2019. Yet Petitioner did not

file his federal habeas petition until May 2, 2019.
     To    the   extent    that    Petitioner     misunderstood       the      time

limitation due to a lack of legal training, that misunderstanding
does not warrant equitable tolling. See Marsh v. Soares, 223 F.3d

1217, 1220 (10th Cir. 2000) (“[I]t is well established that ignorance

of the law, even for an incarcerated pro se prisoner, generally

does not excuse prompt filing.”). Similarly, generally asserting a

lack of access to a prison law library is insufficient to constitute

extraordinary circumstances that justify equitable tolling. See

Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998).

     For the reasons set forth above, the Court concludes that the

present petition is time-barred under 28 U.S.C. § 2241(d) and that

Petitioner has not shown any circumstances that justify equitable

tolling. The Court will therefore dismiss this matter as time-

barred. The Court also concludes that its procedural ruling in this

matter is not subject to debate among jurists of reason and declines

to issue a certificate of appealability. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).



     IT IS, THEREFORE, BY THE COURT ORDERED that this matter is

dismissed as time-barred. No certificate of appealability will
issue.


     IT IS SO ORDERED.

     DATED:   This 21st day of June, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
